Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/297,702 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO 2017/064622 to Luise in view of US Patent 5,582,472 to Lyons. Luise teaches a container (1) for a plurality of containers (1) movable on guides (on the floor P) extending in a given direction (Fig. 1, direction of use) to define a compactable archive (100); said container (1) being peripherally delimited by a plurality of substantially rectangular walls (12, 13, 14, 15) parallel to said direction (Fig. 1), having given thickness and transversally connected end to end and in a fluid-tight manner to peripherally delimit a prismatic volume (Fig. 1) developed according to said direction (Fig. 1) and accessible according to said direction (Fig. 1) through at least one opening (Fig. 1, when 1 module is moved on the floor P) transversal to said direction (Fig. 1); each said opening ((Fig. 1, when 1 module is moved on the floor P) being delimited by a peripheral frame (*)(21, 24, Fig. 6A); whereby each said frame (21, 24) has at least one step (see Fig. 6A) for shape-defining a labyrinth clearance (AP) with an opposing frame (21, 24, Fig. 6A). Fig. 6A clearly shows a stepped connection between two adjacent .
	Luise does not expressly disclose each wall is a multi-layer structure including a first panel separated with an air gap from a second panel. Carter teaches a container having a multilayer or double wall construction for fire resistance and insulating properties (Carter ‘ 472, Col 3, lines . 27-30). As best seen in figure 3, the doors have a stepped end portions (60,62). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the container of Luise by making the walls multilayered with an air gap as taught by Lyons to increase fire resistance.  

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637